Citation Nr: 0206212	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  95-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma. 

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1965. 

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an August 1993 rating decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been submitted to reopen a 
previously disallowed claim of service connection for asthma. 

In July 1999, the Board remanded the case to the RO for 
further action.  While this case was in remand status, the RO 
determined that new and material evidence had been submitted, 
but denied the underlying service connection claim on the 
merits.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996), and VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service connection for a back disability was denied by 
means of an April 1968 rating decision.

3.  Post service medical records obtained subsequent to the 
April 1968 decision must be considered to fairly evaluate the 
veteran's claim.

4.  The evidence clearly and unmistakably demonstrates that 
the veteran had asthma prior to service.

5.  The preponderance of the evidence shows that the 
veteran's asthma did not increased in severity during his 
military service.


CONCLUSIONS OF LAW

1.  The April 1968 rating action denying service connection 
for asthma with bronchitis is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (West 1991).

2.  The evidence received subsequent to the April 1968 rating 
decision serves to reopen a claim for service connection for 
asthma.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

3.  Asthma is not shown to have been incurred in or to have 
been aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 & Supp. 2001); 
38 C.F .R. § 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A.  In December 1996, the 
veteran indicated that the physicians that treated him prior 
to his entrance into active duty were deceased and their 
records were not obtainable.  Similarly, he indicated that a 
physician treated him after separation from active duty; 
however, this physician was also deceased and records were 
unobtainable.  The veteran indicated that the only treatment 
records that were available were post-service VA medical 
records.  These medical records are presently associated with 
the claims folder.  As the veteran has not referenced, nor 
does the evidence show, the existence of any additional 
medical evidence that is obtainable and which is not 
presently associated with the claims folder, VA's duty to 
assist the claimant in this regard is satisfied.  38 U.S.C.A. 
§ 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the appeals process.  Accordingly, the Board 
finds that the duty to inform the appellant of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination or opinion when such examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  A VA medical opinion 
was obtained in 1996 which addressed whether the veteran's 
asthma had its onset prior to service and whether it was 
aggravated by service.  In addition, the veteran was afforded 
VA examinations for compensation and pension purposes in 
December 1997 and September 1998.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim have been satisfied.

Factual Background.  In December 1964, the veteran was 
afforded an examination in conjunction with his entry into 
active duty.  The examination report indicates that his lung 
and chest were normal.  The veteran was found physically 
qualified for enlistment into the Marine Corps.  Several days 
later, he was afforded another physical examination.  With 
the exception of pes planus, no physical defects were noted.

An April 1965 clinical record notes that the veteran had a 
long history of asthma with numerous recent attacks.  In 
August 1965, he reported to sick call with complaints of 
"wheezes in his chest."  A September 1965 treatment record 
indicates that the veteran reported to sick call with the 
same complaint.  The treatment record notes that the veteran 
"had asthma since he was a baby."  

An August 1965 Medical Board Report notes that the veteran 
had diagnoses of asthma, multiple allergens; allergic 
rhinitis, multiple allergens; pneumonia due to Diplococcus 
pneumoniae; and impaction of tooth #17.  The Medical Board 
found that the veteran's asthma was not incurred in the line 
of duty and existed prior to service.  It was determined that 
this disability was not aggravated by the veteran's active 
service.  The report indicates that the veteran's history and 
review of his Health Record showed episodes characterized by 
dyspnea, cough, audible wheezing, retrosternal discomfort and 
minimal sputum production since childhood.  It was noted that 
at age fifteen he produced bloody sputum on one occasion 
during an asthmatic episode.  As a child, he frequently 
became unconscious during the course of these episodes.  
According to the report, the veteran indicated that he was 
reared in Texas and reported that his attacks were most 
common in the fall and spring in Texas.  It was noted that a 
letter was received from the veteran's local physician in 
Texas confirming that he had had episodes of bronchospasm as 
a child.  There was no history of occupation exposure to 
agents likely to induce chronic lung disease.  The Medical 
Board recommended that the veteran be discharged from the 
Marine Corps.  The Physical Profile for the veteran reflects 
that he was assigned a P4 classification, indicating an 
assessment that the veteran's physical capacity or stamina 
was below the level of medical fitness for retention in the 
military service.

The veteran signed a certificate in August 1965 acknowledging 
the Medical Board's finding that his asthma was considered as 
not incurred in or aggravated by his service.  He was also 
giving an opportunity to request a hearing; however, he did 
not desire a hearing.  He acknowledged that he would be 
discharged from active duty "without further hearing and 
without disability retirement pay or severance pay and 
without any compensation whatsoever."

From March to April 1968, the veteran was hospitalized at a 
VA medical facility for asthma and chronic bronchitis.  He 
was admitted with complaints of wheezing.  Pulmonary function 
tests revealed no obstructive phenomenon.  

By means of an April 1968 rating action, the RO denied 
service connection for asthma with bronchitis.  The veteran 
responded by filing a notice of disagreement to this rating 
decision in May 1968.  A statement of the case was issued in 
June 1968 holding that the veteran's asthmatic bronchitis 
existed prior to his military service and was not aggravated 
by his military service.  The evidence does not show that the 
veteran perfected a timely appeal of this decision.  

Private medical records from St. David's Hospital, dated in 
March 1993, show that the veteran sought treatment for 
shortness of breath and wheezing with a productive cough.  
Pertinent diagnoses were acute bronchitis and acute 
exacerbation of asthma.  

In April 1993, the veteran received inpatient VA medical 
treatment after complaining of chest pain.  Chest x-ray 
revealed a clear lung field with mild cardiac enlargement.  A 
myocardial infarction was ruled out.  Pertinent diagnosis was 
reactive airway disease.  A treatment record notes that the 
veteran had reactive airway disease bronchial asthma/COPD 
secondary to "heavy smoking."  

Subsequent VA outpatient treatment records dated from April 
1993 through September 1999 show that the veteran was treated 
for asthma as well as other conditions.  A December 1993 
treatment record noted that the veteran provided a history of 
childhood asthma and chronic respiratory condition.  

In his December 1993 substantive appeal, the veteran stated 
that "you have documented my medical history piror to 
entrance into the military in accordance with the medical 
records provided by the military.  It has been proven factual 
that I had asthma piror to entrance into the military."  He 
asserted that his claim should be viewed on the basis of 
aggravation of a pre-existing condition.  

In June 1994, the veteran testified at a hearing before a RO 
hearing officer.  He stated that he did not have asthma 
before entering active duty and that he actively participated 
in sports such as track and basketball in junior and senior 
high school.  He completed basic training without any 
problem.  During subsequent training, he developed pneumonia 
and was hospitalized.  He reported getting sick on the way 
home following his release from active duty necessitating 
medical treatment with a private doctor who diagnosed 
pneumonia in both sides with asthma.  He reported no present 
problems with pneumonia.  

In a September 1994 statement, the veteran's mother indicated 
that he had never had an attack of asthma prior to his active 
military service.  Similarly, she stated that he had never 
seen a doctor nor been diagnosed with asthma prior to entry 
into active duty.

A VA medical opinion was obtained in June 1996.  The 
physician noted that he had reviewed he veteran's service and 
post-service medical records.  The examiner noted that, while 
the veteran continued to have episodes of asthma from time to 
time, the major part of his post-service treatment has been 
for angina due to hypertension, hypertensive cardiovascular 
disease, possible arteriosclerotic cardiovascular disease, 
and renal insufficiency.  The physician opined that the 
veteran's allergic asthma had its onset before his induction 
into the Marine Corps and it was not significantly aggravated 
by factors peculiar to service beyond the natural course of 
the disease.

In December 1997, the veteran was afforded a VA examination.  
The veteran reported that he had been a 30 pack a year 
smoker, but discontinued in 1996.  He complained of a daily 
cough.  He reported no family history of asthma.  X-rays 
taken in November 1997 showed cardiomegaly and pulmonary 
venous hypertension, but no active infiltrate.  An assessment 
of asthma, controlled by a prescribed regimen, was rendered.

In September 1998, the veteran was afforded another VA 
examination.  The examiner reviewed the veteran's service 
medication records in conjunction with the examination.  In 
addition to his asthma, the veteran had diabetes mellitus, 
uncontrolled hypertension, and cardiomyopathy.  The examiner 
noted that the veteran was dyspneic all the time due to 
cardiomyopathy with only 20% ejection fraction.  Pertinent 
diagnoses were history of bronchial asthma since childhood, 
no evidence; moderate chronic obstructive pulmonary disease 
(COPD) due to long term heavy smoking; severe cardiomyopathy; 
diabetes mellitus, type II; chronic renal insufficiency; and 
uncontrolled hypertension.  It was the examiner's opinion 
that, after reading the records and examining the veteran, 
the veteran had episodes of bronchospasm as a child.  It was 
difficult to assess whether the veteran's symptoms of 
bronchial asthma got worse after 1965 due to his underlying 
progressive cardiomyopathy.  It was apparent of the examiner 
that the progression of the veteran's dyspnea was more likely 
due to uncontrolled hypertension and cardiomyopathy.

By a statement dated in January 1999, the veteran asserted 
that if he had asthma prior to active duty, he would not have 
been allowed to enter active duty.  He contended that even if 
the asthma preexisted service, the fact that he entered the 
service without symptoms and left the service with a P4 
profile was proof that the disease progressed beyond the 
normal progression of the disease.  The veteran also 
submitted photocopies of entries in the Merck Manual, 
Fifteenth Edition.

Pertinent Law and Regulations.  Unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board notes that new VA regulations have been 
promulgating pertaining to the adjudication of claims to 
reopen finally denied claims by the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  These changes are prospective for 
claim filed on or after August 29, 2001 and are, accordingly, 
not applicable in the present case.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
direct service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Additionally, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. §  3.306 (2001).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).

The presumption of aggravation is not applicable unless the 
pre-service disability underwent an increase in severity 
during service.  See Beverly v. Brown, 9 Vet. App. 402, 405 
(1996); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).  Section 1153 
requires an increase in the severity of the preexisting 
condition, as distinguished from the mere recurrence of 
manifestations of the pre-service condition or mere temporary 
flare-ups of symptoms associated with the disability.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability.  Davis v. Principi, 
276 F.3d 1341 (Fed. Cir. 2002); see also Maxson v. West, 12 
Vet. App. 453, 459 (1999); Verdon v. Brown, 8 Vet. App. 529, 
537 (1996); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
In Hunt, for example, the Court of Appeals for Veterans 
Claims refused service-connection to a veteran for 
aggravation of a pre-existing knee injury, finding:  "While 
there was temporary worsening of [the veteran's] symptoms, 
the condition itself, which lent itself to flare-ups, did not 
worsen.  In short, the disability remained unaffected by 
these flare-ups."  Id. at 296. 

Diagnostic Code (DC) 6602 as in effect prior to October 7, 
1996, provided the following description for a 10 percent 
rating for asthma:  "Mild; paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks."  The 30 percent rating had the following 
description:  "Moderate; asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks."  The note following this 
Diagnostic Code stated, "In the absence of clinical findings 
of asthma at time of examination, a verified history of 
asthmatic attacks must be of record."  38 C.F.R. § 4.97, DC 
6602 as in effect prior to October 7, 1996.

The DC for asthma measures the degree of impairment by the 
frequency and severity of the symptomatology.  Thus, the VA 
rating system recognizes that determinations of the level of 
disability must account for periods of recurrence and 
remission, and recognizes that certain disorders abate and 
recur.  VA regulations set the level of disability, not by 
reference to isolated periods of activity or remission, but 
by assessing the effects of the disease over the history of 
the condition.  Thus, "increase in disability" is not 
assessed by VA in terms of a temporary flare-up or a passing 
change in symptoms.

Analysis.  As set forth above, service connection for asthma 
with bronchitis was denied by means of an April 1968 rating 
decision.  The veteran filed a timely notice of disagreement, 
and was furnished with a statement of the case in June 1968.  
However the evidence does not show that the veteran filed a 
substantive appeal of this decision.  Accordingly, the April 
1968 rating decision is final and is the most recent denial 
of the claim for service connection for asthma.  Evans; see 
also 38 C.F.R. § 3.104 (2001).

The pertinent evidence submitted after the April 1968 rating 
decision is new and material to the issue before the Board 
and is sufficient to reopen the veteran's claim for service 
connection for asthma.  In particular, the veteran had 
submitted a statement from his mother indicating that he did 
not have asthma prior to active service and a VA medical 
opinion regarding the onset of this disability.  This 
evidence bears directly and substantially upon the specific 
matter under consideration and is neither cumulative nor 
redundant.  Additionally, this new evidence, in connection 
with evidence previously assembled is of such significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Accordingly, pursuant to 
38 C.F.R. § 3.156 the issue of entitlement to service 
connection for asthma is reopened.  

Having reopened the claim of service connection for asthma, 
it is now incumbent upon VA to consider his claim on the 
merits. 

Because asthma was not noted on the veteran's initial 
examination for enlistment in military service, the 
presumption of sound condition is applicable in this case.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However, the 
clinical and lay evidence on file clearly and unmistakably 
demonstrates that the veteran's asthma preexisted service.  
The service medical records, discussed in detail above, 
clearly document that the veteran's asthma existed prior to 
his enlistment in the Marine Corps.  These same records 
contain a history, provided by the veteran, of childhood 
asthma.  Additionally, the report of the Board of Medical 
Survey dated in August 1965 reflects that a letter received 
from the veteran's local physician confirmed that he had had 
episodes of bronchospasm as a child.

The Board notes that the veteran presently contends that he 
did not have asthma prior to active service.  Similarly, 
after filing his substantive appeal to the Board, the veteran 
submitted a September 1994 statement from his mother 
asserting that he did not have asthma prior to active 
service.  However, this history contradicts the history 
provided during service and during a December 1993 VA 
outpatient treatment record, as well as the statement of the 
veteran himself in his substantive appeal that "It has been 
proven factual that I had asthma prior to entrance into the 
military."  The Board finds that the history and medical 
evidence elicited by medical professionals for treatment 
purposes during active service are more probative than the 
statements provided in conjunction with a pending claim for 
benefits.  Based upon the history and medical findings 
elicited during service, medical professionals determined 
that the veteran's asthma existed prior to his military 
service.  Additionally, a VA medical examination was obtained 
in which a VA physician opined after a review of pertinent 
medical records that the veteran's asthma existed prior to 
service.  Accordingly, the Board finds that a thorough 
analysis of all evidence on file in this case clearly and 
unmistakably demonstrates that the veteran had asthma prior 
to service.  Thus, the presumption of sound condition is 
rebutted.

The principal issue presented for consideration is whether 
the veteran's preexisting asthma was aggravated by his 
military service.  There is little objective evidence of the 
relative degree of asthma disability prior to service but it 
is clear that the veteran had sufficient symptoms during 
service to require medical treatment therefor.  Service 
medical records do show that the veteran sought and required 
periodic treatment for asthma symptoms during his military 
service.  However, the evidence does not show that these 
symptoms represented an increase in severity of the 
underlying asthma condition itself during this active 
service.  On the contrary, the report of the Medical Board 
dated in August 1965 reflects that between asthmatic attacks 
the veteran had no symptoms such as dyspnea and that he was 
not physically handicapped between attacks.  However, the 
Medical Board concluded that the veteran's asthma was 
permanent in nature and would be a continuing source of 
disability such that the veteran was unfit for further 
service by reason of physical disability.  The Medical Board 
further found that the veteran's asthma was not aggravated by 
his period of active military service.  Similarly, a VA 
physician has reviewed the entire claims folder and opined 
that this condition did was not aggravated by active service 
beyond the natural course of the disease.  A careful review 
of all reports of examination and other clinical evidence on 
file fails to reveal any contrary opinion.

It is noteworthy that a VA physician, after conducting 
longitudinal review of the veteran's entire clinical history 
as well as a current September 1998 examination diagnosed a 
history of bronchial asthma since childhood with no current 
evidence of the disability.  The examiner felt that the 
veteran's present dyspnea was more likely due to uncontrolled 
hypertension and cardiomyopathy.

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that his asthma which 
preexisted active service was aggravated therein.  In the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to an increase in severity of the underlying 
asthma condition, as opposed to an increase in symptoms, to 
be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran has asserted that the fact that he entered the 
service without symptoms and left the service with a P4 
profile is proof that the disease progressed beyond the 
normal progression of the disease.  This is not a persuasive 
argument because of the episodic nature of asthma, i.e., 
asthma is clearly a disorder characterized by periods of 
remission and recurrence.  Asthma abates and recurs.  An 
examination during a period in which the asthma was in 
remission would not reveal the true level of disability.  The 
medical professionals who evaluated the veteran prior to his 
release from service noted that between asthmatic attacks the 
veteran had no symptoms such as dyspnea and that he was not 
physically handicapped between attacks.  The Medical Board 
concluded that the veteran did not meet the minimum standards 
for enlistment or induction because of the asthma, suggesting 
that the veteran would not have been accepted for service had 
the existence and nature of his pre-service asthma been known 
when he was examined for service.

Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran's asthma did not increased in 
severity during his military service.  Thus, the presumption 
of aggravation is not applicable.  See 38 U.S.C.A. § 1154; 38 
C.F.R. § 3.306.  Therefore, an award of service connection 
for asthma on an aggravation theory is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for asthma.  Therefore, the claim must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material evidence has been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for asthma with bronchitis.

Service connection for asthma with bronchitis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

